Citation Nr: 0706664	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-07 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left knee.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee.

3.  Entitlement to service connection for degenerative joint 
disease of the left foot.

4.  Entitlement to service connection for degenerative joint 
disease of the right foot.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from March 1951 to February 1955.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the RO.  

In August 2006, the veteran had a hearing at the RO before 
the undersigned Acting Veterans Law Judge.  

During his hearing, the veteran raised contentions to the 
effect that service connection was warranted for cellulitis 
and for thyroid disease.  Neither of those claims has been 
certified to the Board on appeal nor have they otherwise been 
developed for appellate purposes.  Therefore, the Board has 
no jurisdiction over either claim and they will not be 
considered below.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2006).  They are, however, referred to 
the RO for appropriate action.




FINDINGS OF FACT

1.  The degenerative joint disease of the veteran's left knee 
was first manifested many years after service, it is not 
related to service or to the first year after the veteran's 
separation from service.

2.  None of the veteran's service-connected disabilities 
caused or aggravated the degenerative joint disease in his 
left knee.

3.  The degenerative joint disease of the veteran's right 
knee was first manifested many years after service, and there 
is no competent evidence that it is in any way related to 
service or to the first year after the veteran's separation 
from service.

4.  None of the veteran's service-connected disabilities 
caused or aggravated the degenerative joint disease in his 
left knee.

5.  The claimed degenerative joint disease of the veteran's 
left foot has not been demonstrated.

6.  The claimed degenerative joint disease of the veteran's 
right foot has not been demonstrated.

7.  Hypertension was first manifested many years after 
service, and it is not related to service or to the first 
year after the veteran's separation from service.

8.  None of the veteran's service-connected disabilities 
caused or aggravated his hypertension.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the left knee was not 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).

2.  The veteran does not meet the criteria for secondary 
service connection for degenerative joint disease of the left 
knee.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.310 (2006).

3.  Degenerative joint disease of the right knee was not 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).

4.  The veteran does not meet the criteria for secondary 
service connection for degenerative joint disease of the 
right knee.  38 U.S.C.A. §§  5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. §§  3.159, 3.310 (2006).

5.  The claimed degenerative joint disease of the left foot 
was not incurred in or aggravated by service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

6.  The veteran does not meet the criteria for secondary 
service connection for the claimed degenerative joint disease 
of the left foot.  38 U.S.C.A. §§  5103, 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. §§  3.159, 3.310 (2006).

7.  The claimed degenerative joint disease of the right foot 
was not incurred in or aggravated by service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

8.  The veteran does not meet the criteria for secondary 
service connection for the claimed degenerative joint disease 
of the right foot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.310 (2006).

9.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).

10.  The veteran does not meet the criteria for secondary 
service connection for hypertension.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of entitlement to service connection for hypertension and for 
arthritis of the knees and feet.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

By a letter, dated in December 2003, the RO notified the 
veteran that in order to establish service connection for 
such disabilities, there had to be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) set forth the text of 
those laws and regulations.  Moreover, the SOC and SSOC's 
notified the veteran and his representative of the evidence 
which had been obtained in support of the veteran's appeal.  
Following such notice, the RO granted the veteran additional 
time to develop the record, and the veteran submitted 
additional evidence in support of his claims.  Thereafter, 
the RO readjudicated the veteran's appeal.  Thus, the veteran 
has had ample opportunity to participate in the development 
of his appeal.

In this regard, the Board is aware of the considerations of 
the United States Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In part, the Court noted that in cases of service 
connection, VA had to notify the veteran that a disability 
rating and an effective date for the award of benefits would 
be assigned if service connection was awarded.  In March 
2006, the RO sent the veteran notice of the Court's 
considerations in Dingess/Hartman.  However, in this case, 
such considerations are effectively moot as all of the claims 
at issue are being denied.  As such, no disability rating or 
effective date will be assigned.

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  In this regard, he 
has not identified any further outstanding evidence (that has 
not been sought by VA), which could be used to support any of 
his claims.  Given the efforts by the RO to develop the 
record, there is no reasonable possibility that further 
development would lead to any additional relevant evidence 
with respect any issue on appeal.  As such, there is no 
prejudice to the veteran due to a failure to assist him with 
the claims of service connection for hypertension and for 
arthritis of the knees and feet.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006) (discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of those claims.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.  

II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  For certain 
disabilities, such as degenerative joint disease (arthritis) 
and hypertension, service connection may be presumed when 
such disability is shown to a degree of 10 percent or more 
within one year of the veteran's discharge from service.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  When a 
service-connected disorder causes an increase in disability 
to a non- service-connected condition, such an increase will 
be treated as if service connected.  In such cases, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.; see Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

In this regard, the Board notes that the veteran has 
established service connection for the following: bilateral 
hearing loss disability, evaluated as 80 percent disabling; 
tinnitus, evaluated as 10 percent disabling; and 
dermatophytosis of the feet, evaluated as noncompensable.

A.  The Knees

The veteran's service medical records are negative for any 
complaints or clinical findings of disability in either knee.  

Degenerative joint disease of the veteran's knees was not 
clinically recorded until 2001, when it was reported in the 
veteran's VA treatment records.  Such is evidence against the 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  VA noted that the 
approximately 6 years earlier, the veteran had undergone 
arthroscopic surgery on his right knee.  There was no 
competent evidence, however, that degenerative joint disease 
in either knee was in any way related to service or to the 
first year after the veteran's separation from service.  
Accordingly, service connection for degenerative joint 
disease of either knee is not warranted on a direct or 
presumptive basis.

Moreover, there is no competent evidence of record that any 
of the veteran's service-connected disorders has caused or 
chronically worsened the degenerative joint disease in either 
knee.  Therefore, service connection for arthritis on a 
secondary basis is also denied.



B.  The Feet

A review of the record is completely negative for any 
competent evidence of arthritis in either foot or any other 
disability.  Absent such evidence, the veteran cannot meet 
the criteria for service connection on any basis.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  Accordingly, service connection for the 
claimed degenerative arthritis of either foot is denied.  

C.  Hypertension

The veteran's service medical records are negative for any 
complaints or clinical findings of hypertension.  

Such a disorder was not clinically shown until June 1994, 
when the veteran was admitted to a VA hospital for complaints 
of chest pain.  This many years after the veteran's discharge 
from service.  See Maxson, supra.  It was noted that the 
veteran's hypertension dated back to the 1980's; however, 
there was no competent evidence that it was in any way 
related to service or that it manifested to a compensable 
degree within one year after the veteran's separation from 
active duty.  Accordingly, service connection hypertension is 
not warranted on a direct or presumptive basis.

Moreover, there is no competent evidence of record that any 
of the veteran's service-connected disorders has caused or 
chronically worsened his hypertension.  Therefore, service 
connection for hypertension is also denied on a secondary 
basis.

D.  Additional Considerations

In arriving at the foregoing decisions, the Board notes that 
the only reports linking the claimed disabilities to service 
come from the veteran.  As a layman, however, he is only 
qualified to report on matters which are capable of lay 
observation.  He is not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause of 
a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his 
opinion, without more, cannot be considered competent 
evidence of service connection.  


ORDER

Service connection for degenerative joint disease of the left 
knee is denied.

Service connection for degenerative joint disease of the 
right knee is denied.

Service connection for the claimed degenerative joint disease 
of the left foot is denied.

Service connection for the claimed degenerative joint disease 
of the right foot is denied.

Service connection for hypertension is denied.



______________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


